DETAILED ACTION
	This action is in response to the applicant’s reply filed on September 7, 2022. Claims 1-20 are pending and addressed below. 

Response to Amendment
Claims 1, 9-14, and 20 have been amended. Claims 1-20 are pending and addressed below.

The new ground of rejection set forth below for claims 1-20 [under 35 USC 103, for this particular situation] are necessitated by Applicant’s amendment filed on September 7, 2022. In particular, claims 1 and 20 have been amended to include “wherein the third-party compliance data comprises at least one of an environmental regulation related to vapor emission thresholds of a gas or oil storage tank, or an environmental regulatory body rule or regulation related to vapor emission thresholds of a gas or oil storage tank” and claim 14 has been amended to include “wherein the third-party compliance data comprises at least one of an environmental regulation related to vapor emission thresholds of a gas or oil storage tank, or an environmental regulatory body rule or regulation related to vapor emission thresholds of a gas or oil storage tank” and “wherein production is maximized within the third-party regulatory constraints”. 
For these reasons, the present action is properly made final.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Regarding claims 6, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the as clearly stated in the Non-Final Office Action dated June 8, 2022 (hereinafter Non-Final) it would have been obvious to “modify the method of Babic and Wynn to further include a sales line compressor as disclosed by Ricotta, as this modification would maintain natural gas vapor recovery within the system (par [0123], [0136]). 
Regarding claims 14 and 20, the Applicant has argued that there is no motivation to combine the cited references of Babic, US 2019/0345797 (hereinafter Babic) and Hearn, US 2009/0200020 (hereinafter Hearn) and that the Examiner has not provided a rationale for combining the two references. The Applicant further states that the Examiner has merely indicated it would be obvious matter of design choice to combine Babic and Hearn. The Examiner disagrees with this assessment. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as clearly stated in the Non-Final Office Action dated June 8, 2022 (hereinafter Non-Final) it would have been obvious to “modify the method of Babic to optimize well production based on pressure monitoring of the tubing pressure, casing pressure, and sales line pressure as disclosed by Hearn, as this modification would have allowed for the monitoring and adjustment of well operations in order to improve the well production while improving efficient of the production from the well (Hearn, par [0013])” (Non-Final, par [87]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding claims 9, 10, 13, 14, and 20, the Applicant has argued that the Examiner has not provided a citation to the cited art in support of an alleged teaching or suggestion of the above recited features of these claims. However, as indicated in the current rejections below, citations to the cited art are included in the rejections. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding claims 11-12 and 15-19, the arguments as addressed above with respect to claims 1-10, 13-14, and 20, are equally applicable to claims 11-12 and 15-19.

Specification
The amendment filed September 7, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The Specification as filed on Sept. 7, 2022 (hereinafter Specification) has been amended to include a system (300) which includes various components and specific arrangements of said components within the system (300) (see Specification, pg 15). While some of these components (i.e. a wellhead compressor, a sales line compressor, a pumping unit, a pumping unit controller, sales line, a flowmeter, a separator),  were included in the specification or claims as originally filed on January 21, 2021 (hereinafter original specification or original claims), details of the specific arrangement of the components relative to each other were not. Further, the although a separator were disclosed in the original specification, the specific type of separator (i.e. two-phase separator, three phase separator) was not. A plurality of pressure sensors for collecting analog tubing pressure data, analog, casing pressure data, analog sales line pressure data, and analog tank pressure data was included in the ordinal specification and claims, however other types of pressure sensors were not (e.g. inlet pressure sensor, oil pressure sensor). Additionally, the amended Specification includes components that were not in the original specification or original claims, such as, but not limited to a rod (304), a flow line/inlet line (310), a motor (322), a three-phase separator (324), two-phase separator (326), inlet pressure sensor (316), oil pressure sensor (320) and vapor line (330) . Additionally, physical relationships between pressure sensors and specific flow lines, sales/discharge lines, or other components were not disclosed in the original specification or original claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings were received on Sept. 7, 2022.  These drawings are unacceptable.
Figures 3-8 will not be entered because they contain subject matter that was not include in the original specification or the original claims. For example the components of a rod (304), a flow line/inlet line (310), SpindleIO control box (314), a three-phase separator (324), two-phase separator (326), inlet pressure sensor (316), oil pressure sensor (320), and a vapor line (330) were not included in original specification or the original claims. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 20:  The recitation of “analyzing the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data at the server, wherein the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data are compared against each other to create digital differential pressure range data” is unclear as to what parameter the digital differential pressure range data is measuring. For example is this referring to separate digital differential pressure ranges for each of the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data or is this a digital differential pressure range between the different types of pressure data. In other words, are multiple digital differential pressure ranges being monitored and optimized for each component or a combined digital differential pressure range that encompasses all components. 
Appropriate correction and/or clarification is required. 
Claim 3: The recitation of “tank pressure” is unclear as to whether this is referring to the analog tank pressure or the digital tank pressure as recited in claim 1 or an entirely different tank pressure. Appropriate correction and/or clarification is required. 
Claims 5-11, claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the method and the wellhead compressor as recited in claim 5, the method and the sales line compressor as recited in claim 6, the method and a pumping unit controller as recited in claim 7, the method and a flowmeter as recited in claim 8, the relationship between the well-production output data and a flowline as recited in claim 9, the relationship between the well production outlet data and a discharge as recited in claim 10, the relationship between the well-production output data and a compressor as recited in claim 11. 
Claims 2, 4, 12-13, and 15-19 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being anticipated by Babic, US 2019/0345797 (hereinafter Babic) in view of Wynn, US 2006/0254777 (hereinafter Wynn).
Claim 1: Babic discloses a method of optimizing well production through automated pressure monitoring (system and method for controlling and/or optimizing remote oil and gas production systems, abstract) comprising: 
receiving user input data at a mobile computing device (customizable algorithm submodule 342 collects data of the well in real time including the well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, par [0088]); 
receiving third-party compliance data at a mobile computing device (customizable algorithm submodule 342 collects data of the well in real time including the well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, par [0088]); 
creating optimized well-production control data based at least in part on the user input data and the third-party compliance data (determines an optimization target such as a target production rate, step 366, par [0088]); 
transmitting the optimized well-production control data to a server via a communication link;
executing a well-production plan at the server based at least in part on the optimized well-production control data, wherein a plurality of pressure sensors (sensors 142 and controllers 146) collects two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data (sensors 142 monitor operation conditions of each oil-production device 106, drives 144 for operating the oil-production device 106, par [0065], sensors 142 obtains wellhead data and downhole data such as pressures, par [0082], parameters may include pressure downhole and/or at surface such as the tubing head pressure (THP), pump intake pressure downhole and/or at surface, pump discharge pressure downhole and/or at surface, one or more economical thresholds, operational requirements and parameters, flow line pressure, tank indication, par [0089]-[0090]); 
converting the two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data to digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data, respectively, at the server (data collection layer 316 collects data obtained by the oil-production devices 106, which collects data from sensors 142, drives 144, and controllers 146, and sends the collected data to a data historian module 318, par [0074]-[0075]).
 analyzing the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data at the server, wherein the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data are compared against each other to create digital differential pressure range data (customizable algorithm submodule 342 collects data of the well in real time including well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, and determines an optimization target such as a target production rate, step 366, par [0088], [0091], customizable algorithm submodule 342 conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, customizable algorithm submodule 342 commands the well to adjust its production parameters to increase its production rate by a predetermined rate-increment that is generally smaller than what is required for adjusting the current production rate to the target production rate, par [0093], which is considered a range); and 
wherein the digital differential pressure range data (required adjustments for the difference between the target production rate and the current production rate, par [0093]-[0094]) is monitored and maintained at the server for continued well production optimization (customizable algorithm submodule 342 determines an optimization target such as a target production rate, step 366, par [0088], [0091], then conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, par [0094]);
creating well-production output data at the server based at least in part on the digital differential pressure range data (customizable algorithm submodule 342 then conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, par [0093]); 
transmitting the well-production output data via a wireless or wired communication link (computers 102, one or more client-computing devices 104, and one or more oil-production devices 106 are functionally interconnected by a network 110 via suitable wired and wireless networking connections, par [0053]); and 
receiving the well-production output data at a mobile computing device, wherein the well-production output data is analyzed to further optimize well production (after the small-step optimization, the customizable algorithm submodule 342 checks if the optimization target has been reached, step 376 if the process 360 loops back to step 364 for further optimization).
Babic is silent as to wherein the third-party compliance data comprises at least one of an environmental regulation related to vapor emission thresholds of a gas or oil storage tank, or an environmental regulatory body rule or regulation related to vapor emission thresholds of a gas or oil storage tank.
Wynn discloses the Environmental Protection Agency (EPA) has set mandatory guidelines for the amount of gas that can be released from a holding tank into the atmosphere through a release valve on the top of the tank (par [0005]). A vapor recovery apparatus (10) is used reducing the amount of gas being released into the atmosphere from the holding tank during operation of oil and gas well production (par [0006]-[0007]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the third-party compliance data of Babic and Hearn with the vapor emission thresholds as disclosed by Wynn such that the production is maximized within the third-party regulatory constraints of the vapor emission thresholds, as these vapor emission thresholds are set by the EPA and are mandatory guidelines which must be followed during well production (Wynn, par [0005]-[0006]).  
Claim 2: Babic, as modified by Wynn, discloses the well-production output data is stored in a database (Babic, optimization results are stored into the database 344 under the control of the configuration submodule 328, and are also sent to an output submodule 346, par [0080]).
Claim 3: Babic, as modified by Wynn, discloses the well-production output data comprises alert data if the well production pressure monitoring system reports pre-defined alert conditions (Babic, although the well meets the requirements for optimization to increase the production rate, the optimization to the well is terminated, an alert is sent to the user for investigation, the well is not disabled in order to maintain production, par [0104], [0115]).
Claim 7: Babic, as modified by Wynn, discloses the method is used with a pumping unit controller (Babic, rod pump controller (RPC), Fig 3, par [0065]).
Claim 8: Babic, as modified by Wynn, discloses the method is used with a flowmeter (Babic, system 100 may optimize wells based on flow rate, par [0144], which necessarily requires a flow meter).
Claim 9: Babic, as modified by Wynn, further discloses flow-line pressure may be used in optimizing oil/gas production (par [0005],[0090]).
Babic, as modified by Wynn, is silent as to the well-production output data detects the existence of flowline leaks.
It would have been obvious to none of ordinary skill in the art, before the effective filing date of the invention, to utilize the flow line pressure (Babic, par [0090]) to detect of the existence of flowline leaks in the output data, as one of ordinary skill in the art would understand that a reduction in flow-line pressure could be indicative of the presence of a leak. Further, it is well-known to utilize flow-line pressure in optimizing oil/gas production (Babic, par [0005]) and optimization of an oil/gas well may include target flow rates of flow rate limitations in addition to well integrity (Babic, par [0144], claim 2).
Claim 10: Babic, as modified by Wynn, is discloses the well-production output data detects over pressurization of the discharge (discharge from tank) (pressure sensor 26 senses the second predetermined level of gas pressure in tank 16 and actuates compressor 30 to pump gas from the holding tank 16, par [0020]-[0022]).
Claim 11: Wynn further discloses the well-production output data detects the existence of low oil pressure in compressor (engine routines include monitoring for low oil, see Fig 3A)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further modify the method of Babic to include the existence of low oil pressure in the compressor in the well-production output data, as this would provide data on the operating condition of the compressor prior to operation (Wynn, see Fig 3A, 3D),
Claim 13: Babic as modified by Wynn, discloses the well-production output data regulates the tank pressure (Wynn, pressure sensor 26 senses first and second predetermined level of gas pressure in tank 16 and actuates or unloads compressor 30 to start or stop pumping gas from the holding tank 16, par [0020]-[0022]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic as modified by Wynn as applied to claim 1, and further in view of Hearn, US 2009/0200020 (hereinafter Hearn).
Claim 4: Babic, as modified by Wynn, is silent as to production is shut in when the pre-defined alert conditions exceed one or more pre-defined safety thresholds.
Hearn discloses production is shut in when the pre-defined alert conditions exceed one or more pre-defined safety thresholds (Hearn, when an increase in pressure differential is detected, the controller initiates the off cycle, off cycle starts with a mandatory shut-in period to allow the plunger to fall back into the well, par [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic and Wynn to further include shutting in production is when the pre-defined alert conditions exceed one or more pre-defined safety thresholds as disclosed by Hearn, as this modification would have created a mandatory shut-in period such that the plunger can fall back into the well thereby allowing the pressure differential to reset (Hearn, par [0020]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic as modified by Wynn as applied to claim 1, and further in view of Elmer, US 2017/0051588 (hereinafter Elmer).
Claim 5: Babic, as modified by Wynn, is silent as to the method is used with a wellhead compressor.
Elmer discloses a gas compression optimization system (100A) includes a compressor configured to pump incompressible fluid into the gas injection line (135) at the wellhead (150) (Fig 1A, par [0027], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic and Wynn to further include the use of a wellhead compressor of Elmer, as this modification would have facilitated injection of compressed gas into the annular region (125) (Fig 1A, par [0056]) in response to differential pressure signals (Elmer, abstract).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic as modified by Wynn as applied to claim 1, and further in view of Ricotta, US 2018/0274347 (hereinafter Ricotta).
Claim 6: Babic, as modified by Wynn, is silent as to the method is used with a sales line compressor.
Ricotta discloses a system and method for on-site treating and separating of a hydrocarbon liquid stream (abstract). The system include a sales line compressor (48) for use in a natural gas pipeline (68) (Fig 3A-2, par [0119]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic and Wynn to further include a sales line compressor as disclosed by Ricotta, as this modification would maintain natural gas vapor recovery within the system (par [0123], [0136]). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic as modified by Wynn as applied to claim 1, and further in view of Gruner, US 8,366,114 (hereinafter Gruner).
Claim 12: Babic, as modified by Wynn, is silent the well-production output data detects the existence of stuffing box over pressurization.
Gruner discloses common causes of packing failure in stuffing boxes may include over pressuring the packing which effects packing integrity thereby creating a leakage path (col 1, ln 46-52).
It would have been obvious to none of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic and Wynn include the detection of the existence of stuffing box over pressurization in the output data as this modification, would have provided an indication packing integrity and a potential leakage path at the stuffing box (Gruner, col 1, ln 46-52).

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic in view of Hearn and Wynn.
Claims 14 and 20: Babic discloses a method of optimizing well production through automated pressure monitoring (system and method for controlling and/or optimizing remote oil and gas production systems, abstract) comprising: 
receiving user input data at a mobile computing device (customizable algorithm submodule 342 collects data of the well in real time including the well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, par [0088]); 
receiving third-party compliance data at a mobile computing device (management module receives  parameters from third-party systems 322, par [0078], customizable algorithm submodule 342 collects data of the well in real time including the well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, par [0088]); 
creating optimized well-production control data based at least in part on the user input data and the third-party compliance data (determines an optimization target such as a target production rate, step 366, par [0088]); 
transmitting the optimized well-production control data to a server via a communication link;
executing a well-production plan at the server based at least in part on the optimized well-production control data, wherein a plurality of pressure sensors (sensors 142 and controllers 146) collects two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data (sensors 142 monitor operation conditions of each oil-production device 106, drives 144 for operating the oil-production device 106, par [0065], sensors 142 obtains wellhead data and downhole data such as pressures, par [0082], parameters may include pressure downhole and/or at surface such as the tubing head pressure (THP), pump intake pressure downhole and/or at surface, pump discharge pressure downhole and/or at surface, one or more economical thresholds, operational requirements and parameters, flow line pressure, tank indication, par [0089]-[0090]); 
converting the two or more of analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data to digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data, respectively, at the server (data collection layer 316 collects data obtained by the oil-production devices 106, which collects data from sensors 142, drives 144, and controllers 146, and sends the collected data to a data historian module 318, par [0074]-[0075]).
 analyzing the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data at the server, wherein the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data are compared against each other to create digital differential pressure range data (customizable algorithm submodule 342 collects data of the well in real time including well parameters, well operation parameters, conditions, requirements, and/or the like, step 364, and determines an optimization target such as a target production rate, step 366, par [0088], [0091], customizable algorithm submodule 342 conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, customizable algorithm submodule 342 commands the well to adjust its production parameters to increase its production rate by a predetermined rate-increment that is generally smaller than what is required for adjusting the current production rate to the target production rate, par [0093], which is considered a range); and 
wherein the digital differential pressure range data (required adjustments for the difference between the target production rate and the current production rate, par [0093]-[0094]) is monitored and maintained at the server for continued well production optimization (customizable algorithm submodule 342 determines an optimization target such as a target production rate, step 366, par [0088], [0091], then conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, par [0094]);
creating well-production output data at the server based at least in part on the digital differential pressure range data (customizable algorithm submodule 342 then conducts a small-step optimization to the well based on the analyzing and diagnosing result, step 374, par [0093]); 
transmitting the well-production output data via a wireless or wired communication link (computers 102, one or more client-computing devices 104, and one or more oil-production devices 106 are functionally interconnected by a network 110 via suitable wired and wireless networking connections, par [0053]); and 
receiving the well-production output data at a mobile computing device, wherein the well-production output data is analyzed to further optimize well production (after the small-step optimization, the customizable algorithm submodule 342 checks if the optimization target has been reached, step 376 if the process 360 loops back to step 364 for further optimization); and 
storing the well-production output data in a database (optimization results are stored into the database 344 under the control of the configuration submodule 328, and are also sent to an output submodule 346, par [0080]).
Babic fails to disclose the third-party compliance data comprises at least one of an environmental regulation related to vapor emission thresholds of a gas or oil storage tank, or an environmental regulatory body rule or regulation related to vapor emission thresholds of a gas or oil storage tank, the plurality of pressure sensors collects analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data; converting the analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data to digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data, respectively, at the server; analyzing the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data at the server, wherein the digital tubing pressure data, digital casing pressure data digital sales line pressure data and digital tank pressure data are compared against each other to create digital differential pressure range data, and wherein the digital differential pressure range data is monitored and maintained at the server for continued well production optimization, and wherein the production is maximized within the third-party regulatory constraints.
Hearn discloses a method of optimizing well production through automated pressure monitoring (see abstract) including
executing a well-production plan at the server (controller 80) based at least in part on the optimized well production control data, wherein a plurality of pressure sensors collects analog tubing pressure data (tubing pressure sensor 53), analog casing pressure data (casing pressure sensors 55), and analog sales line pressure data (sales line pressure sensor 57) (controller 80 monitors conditions of the well 12 to optimize operation based on monitored conditions, par [0028]-[0029]); 
converting the analog tubing pressure data, analog casing pressure data, analog sales line pressure data, and analog tank pressure data to digital tubing pressure data, digital casing pressure data, digital sales line pressure data and digital tank pressure data, respectively, at the server (controller 80 processes inputs from the sensors 51, 53, 55, 57 to optimize the well, par [0029]-[0030]); 
analyzing the digital tubing pressure data, digital casing pressure data, and  digital sales line pressure data, wherein the digital tubing pressure data, digital casing pressure data, and digital sales line pressure data are compared against each other to create digital differential pressure range data (controller 80 calculates any combination of tubing pressure, casing pressure, sales line pressure, and pressure differential therebetween, par [0030]), and wherein the digital differential pressure range data is monitored and maintained at the server for continued well production optimization (pressure differential is used to optimize well production by controlling OFF and ON cycles by meeting certain ON and OFF conditions, par [0030]-[0036]); and 
adjusting operational parameters for subsequent cycles in order to optimize well production (par [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic to optimize well production based on pressure monitoring of the tubing pressure, casing pressure, and sales line pressure as disclosed by Hearn, as this modification would have allowed for the monitoring and adjustment of well operations in order to improve the well production while improving efficient of the production from the well (Hearn, par [0013]).
Babic and Hearn are silent as to the third-party compliance data comprises at least one of an environmental regulation related to vapor emission thresholds of a gas or oil storage tank, or an environmental regulatory body rule or regulation related to vapor emission thresholds of a gas or oil storage tank, executing the well-production plan at the server based at least in part on the tank pressure data and including analyzing digital tank pressure data at the server and including the comparison of digital tank pressure to create digital differential pressure range data
Wynn discloses the Environmental Protection Agency (EPA) has set mandatory guidelines for the amount of gas that can be released from a holding tank into the atmosphere through a release valve on the top of the tank (par [0005]). A vapor recovery apparatus (10) is used reducing the amount of gas being released into the atmosphere from the holding tank during operation of oil and gas well production (par [0006]-[0007]). A pressure sensor (26) collects tank pressure data (sensor 26 monitors the pressure of gas in the holding tank 16, par [0017]) and sends a signal to a controller that correlates to the pressure and thus signals the controller (24) when the holding tank (16) has reached a predetermined pressure. At a first predetermined pressure, the controller (24) actuates a vapor recovery apparatus (10) such that it is ready to pump gas from the holding tank (16) when a second predetermined pressure is reached.  A the second predetermined pressure, a compressor pumps gas from the holding tank (16), compresses the gas, and forces the pressurized gas into the sales line (14) (par [0020]-[0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the third-party compliance data of Babic and Hearn with the vapor emission thresholds as disclosed by Wynn such that the production is maximized within the third-party regulatory constraints of the vapor emission thresholds, as these vapor emission thresholds are set by the EPA and are mandatory guidelines which must be followed during well production (Wynn, par [0005]-[0006]).  Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Babic and Hearn to include executing the well-production plan at the server based at least in part on the tank pressure data as disclosed by Wynn, as Babic and Hearn both discloses tanks as part of the well production system (Babic, par [0090], Hearn, par [0028]), and one of ordinary skill in the art would understand that monitoring the tank pressure, which is part of the well production system, would be necessary when optimizing well production within the EPA mandatory guidelines for vapor emission thresholds (Wynn, par [0005]-[0006]).  
Claim 15: Babic, Hearn, and Wynn discloses the well-production output data is stored in a database (Babic, optimization results are stored into the database 344 under the control of the configuration submodule 328, and are also sent to an output submodule 346, par [0080]).
Claim 16: While claim 16 further limits the well production output data of base claim 14, it recites “the well-production output data comprises alert data if the well production pressure monitoring system reports pre-defined alert conditions”. Hence, claim 16 is met by Babic, as modified by Hearn, since the well out-put data is taught by Babic as modified by Hearn and the alert data is only required if the well production pressure monitoring system reports pre-defined alert conditions.
However, Babic, Hearn, and Wynn, discloses the well-production output data comprises alert data if the well production pressure monitoring system reports pre-defined alert conditions (Hearn, when an increase in pressure differential is detected, the controller initiates the off cycle, off cycle starts with a mandatory shut-in period to allow the plunger to fall back into the well, par [0020]).
Claim 17: Babic, Hearn, and Wynn, discloses production is shut in when the pre-defined alert conditions exceed one or more pre-defined safety thresholds (Hearn, when an increase in pressure differential is detected, the controller initiates the off cycle, off cycle starts with a mandatory shut-in period to allow the plunger to fall back into the well, par [0020]).
Claim 18: Babic, Hearn, and Wynn, discloses flow-line pressure may be used in optimizing oil/gas production (par [0005],[0090]).
Babic, Hearn and Wynn, is silent as to the well-production output data detects the existence of flowline leaks.
It would have been obvious to none of ordinary skill in the art, before the effective filing date of the invention, to utilize the flow line pressure (Babic, par [0090]) to detect of the existence of flowline leaks in the output data, as one of ordinary skill in the art would understand that a reduction in flow-line pressure could be indicative of the presence of a leak. Further, it is well-known to utilize flow-line pressure in optimizing oil/gas production (Babic, par [0005]) and optimization of an oil/gas well may include target flow rates of flow rate limitations, as well as well integrity (Babic, par [0144], claim 2).
Claim 19: Babic, Hearn, and Wynn, discloses the well-production output data detects over pressurization of the discharge (discharge from tank) (Wynn, pressure sensor 26 senses the second predetermined level of gas pressure in tank 16 and actuates compressor 30 to pump gas from the holding tank 16, par [0020]-[0022]).

Conclusion
Claims 1-20 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake E Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676